DETAILED ACTION

This action is in response to the request for continued examination filed on 7/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 11, 12, 14, 15, and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 11, 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US Patent 7667449) in view of Iriarte et al. (US 2014/0266140) and Sakaguchi et al. (US 2013/0193939).  	Regarding claim 1, Takeda discloses (see fig. 1) a system, comprising: a first stage (101-104, 107) having a current bias generator that generates a biasing current (generation of reference current based on 101-103, 107); the current bias generator including a resistor structure that comprises an emulated resistor (107. Operation of 107 being in an off state emulates a resistor) and a second stage (105 and load) coupled to the first stage (connection to 101-104, 107), wherein the second stage has a load that utilizes the biasing current generated by the current bias generator (reference current mirrored by operation of 104/105 and output from 105 to the load). 	Takeda does not disclose a reference voltage generator that generates a reference voltage: wherein the reference voltage generator includes a first native device structure and a first plurality of stacking transistor structures that are coupled in series between the supply voltage and ground; wherein the first native device structure includes a gate that is coupled between a first transistor and a second transistor of the first plurality of stacking transistor structures, wherein the resistor structure has a second plurality of stacking transistor structures coupled in series. 	Iriarte et al. discloses (see fig. 21) a reference voltage generator that generates a reference voltage (Vref): wherein the reference voltage generator includes a first native device structure (transistor with source directly connected to 250) and a first plurality of stacking transistor structures (250, 270) that are coupled in series between a supply voltage and ground (250 and 270 are connected in series between the supply and ground); wherein the first native device structure includes a gate (gate of transistor with source directly connected to 250) that is coupled between a first transistor and a second transistor of the first plurality of stacking transistor structures (gate connection between 250 and 270). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Takeda to include the features of Iriarte et al. because it’s used as a means to produce a reference voltage that’s substantially constant with respect to temperature, thus increasing operational efficiencies.  	Sakaguchi et al. discloses (see fig. 3) that a resistor structure (111a/106a) has a second plurality of stacking transistor structures coupled in series (series connection of transistors). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Takeda to include the features of Sakaguchi et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	Regarding claim 2, Takeda discloses (see fig. 1) that the current bias generator has a second native device structure with a gate coupled to ground (gate connection of 103 to ground). 	Regarding claim 3, Takeda discloses (see fig. 1) that the resistor structure of the current bias generator (107) is coupled between a source terminal of the second native device structure and ground (107 between 103 and ground). 	Regarding claim 6, Takeda discloses (see fig. 1) that the second stage (105 and load) is coupled in parallel with the first stage (parallel connection to 101-104/107), the first stage has a first stacking transistor structure (104) coupled between a supply voltage and the current bias generator (connection between Tvdd and (101-103/107), and the current bias generator is coupled between the first stacking transistor structure and ground (connection of 101-103/107 between 104 and ground). 	Regarding claim 7, Takeda discloses (see fig. 1) that the first stacking transistor structure is coupled as a diode (diode configuration of 104). 	Regarding claim 8, Takeda discloses (see fig. 1) that the second stage (105 and load) has a second stacking transistor structure (105) coupled between the supply voltage and the load (connection between Tvdd and load), and wherein the load is coupled between the second stacking transistor structure and ground (connection of load). 	Regarding claim 9, Takeda discloses (see fig. 1) that a gate of the first stacking transistor structure is coupled to a gate of the second stacking transistor structure (gate connections of 104 and 105). 	Regarding claims 11 and 17, Takeda discloses (see fig. 1) a device, comprising: a first native device structure (101-104/ 107) that is configured to receive a supply voltage (connection to Tvdd), wherein the first native device structure has a gate coupled to ground (connection of the gate of 103 to ground); and a resistor structure comprising an emulated resistor (107. Operation of 107 being in an off state emulates a resistor) and coupled between the first native device structure and ground (connection of 107 between 103 and ground), wherein the native device structure and the resistor structure are configured to generate a biasing current for a load (generation reference current by 101-104/107 that’s mirrored to the load through the output of 105). 	Takeda does not disclose a reference voltage generator that generates a reference voltage: wherein the reference voltage generator includes a second native device structure and a first plurality of stacking transistor structures that are coupled in series between the supply voltage and ground; wherein the second native device structure includes a gate that is coupled between a first transistor and a second transistor of the first plurality of stacking transistor structures, wherein the resistor structure has a second plurality of stacking transistor structures coupled in series. 	Iriarte et al. discloses (see fig. 21) a reference voltage generator that generates a reference voltage (Vref): wherein the reference voltage generator includes a native device structure (transistor with source directly connected to 250) and a first plurality of stacking transistor structures (250, 270) that are coupled in series between a supply voltage and ground (250 and 270 are connected in series between the supply and ground); wherein the native device structure includes a gate (gate of transistor with source directly connected to 250) that is coupled between a first transistor and a second transistor of the first plurality of stacking transistor structures (gate connection between 250 and 270). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Takeda to include the features of Iriarte et al. because it’s used as a means to produce a reference voltage that’s substantially constant with respect to temperature, thus increasing operational efficiencies.  	Sakaguchi et al. discloses (see fig. 3) that a resistor structure (111a/106a) has a second plurality of stacking transistor structures coupled in series (series connection of transistors). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Takeda to include the features of Sakaguchi et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	Regarding claim 14, Takeda discloses (see fig. 1) that the load is coupled in parallel with the first native device structure and the resistor structure (see connection of load). 	Regarding claim 18, Takeda discloses (see fig. 1) that the resistor structure is coupled between a source terminal of the first native device structure and ground (connection of 107 to source of 103 and ground).
Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US Patent 7667449) in view of Iriarte et al. (US 2014/0266140), Sakaguchi et al. (US 2013/0193939) and Lee (US 2018/0062598). 	Regarding claims 10 and 15, Takeda does not disclose that the second stage is coupled in series with the first stage, the first stage is coupled between the second stage and ground, and the second stage is coupled between a supply voltage and the first stage.  	Lee discloses (see fig. 3) that a second stage (load) is coupled in series with a first stage (Q1, Q2), the first stage is coupled between the second stage and ground (connection between load and ground), and the second stage is coupled between a supply voltage and the first stage (connection between VDD and Q1/Q2). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Takeda to include the features of Lee because it can be used to sink unwanted current from the load, which can lead to increasing in operational efficiencies. 	Regarding claim 15, Takeda does not disclose that the load is coupled in series with the first native device structure and the resistor structure. 	 	Lee discloses (see fig. 3) that a load (output load) is coupled in series with a first native device structure (Q2) and a resistor structure (12). 	 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Takeda to include the features of Lee because it can be used to sink unwanted current from the load, which can lead to increasing in operational efficiencies.
Allowable Subject Matter
Claims 4, 12, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838